Citation Nr: 0024188	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.

2.  Entitlement to permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter arises from a November 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The case was appealed to the Board of Veterans' 
Appeals (Board), which also denied the claims in August 1998.  
Prior to the Board's decision, the veteran appeared for a 
hearing before the undersigned Board Member sitting in 
Chicago, Illinois, in May 1998.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated February 29, 
2000, the Court granted a Joint Motion by the parties, 
vacated the Board's decision and remanded the case to the 
Board for readjudication of the claim consistent with 
considerations discussed in the Joint Motion of February 22, 
2000. 


FINDINGS OF FACT

1.  In an August 20, 1991 decision, the Board denied 
entitlement to service connection for PTSD on the basis that 
the veteran had not shown that his diagnosed PTSD was related 
to military service.    

2.  In July and August 2000 the Board received evidence from 
the veteran that is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection PTSD. 

3.  The veteran's claim for service connection for PTSD is 
well grounded.
4.  The veteran did not engage in combat with the enemy 
during service and there is no credible supporting evidence 
to corroborate his report of in-service stressors upon which 
the diagnosis of PTSD related to military service have been 
based.  

5.  The veteran's diagnosed PTSD is not related to any 
incident of military service.

6.  The veteran has a combined disability evaluation of 40 
percent which accurately reflects his level of industrial 
impairment.

7.  The veteran's non service-connected disabilities, as 
evaluated, do not render him permanently and totally unable 
to perform any form of substantially gainful employment 
consistent with his age, education, and occupational 
experience.


CONCLUSIONS OF LAW

1.  The August 20, 1991 Board decision, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  Evidence submitted since the August 20, 1991 Board 
decision is new and material, and the veteran's claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§§ 5108, 7105, (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 
(1999).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999). 

4.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1110, 1155, 1502, 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.342, 4.15, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In August 1991, the Board denied entitlement to service 
connection for PTSD.  The denial was based upon a finding 
that there was no evidence of a link between the veteran's 
diagnosis of PTSD and his military service.  The Board 
reviewed the veteran's service medical records and service 
personnel records.  The medical records were devoid of any 
treatment or clinical findings of a psychiatric disorder.  
The personnel records showed that the veteran's military 
occupational specialty (MOS) was as a carpenter and heavy 
vehicle operator, and there was no indication of any 
temporary duty assignment as a guard or any indication that 
the veteran was engaged in combat.  At the time the Board 
rendered its decision, it had considered that the veteran had 
a diagnosis of PTSD, but found that the diagnosis was not 
supported by objective evidence of a claimed in-service 
stressor.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis applies when a claim to reopen is presented.  
Winters v. West, 12 Vet. App. 203, 205-206 (1999); and Elkins 
v. West, 12 Vet. App. 209, 215-218 (1999).  The first step is 
to determine whether new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).  If so, there 
must then be a determination whether the claim presented is 
well grounded under 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the evidence submitted since the August 1991 
Board decision includes the veteran's stressor statements, 
private and VA outpatient records from February 1979 to April 
1996, Social Security Administration (SSA) records, a VA 
examination report, hearing testimony, and "Operational 
Report - Lessons Learned (OR/LL), 69th Engineer Battalion for 
the periods ending July 31 1970 and April 30, 1971."   

In reviewing this evidence, the Board concludes that with the 
submission of the SSA records, medical records, and 
particularly, the OR/LL document, there is evidence that 
bears directly and substantially upon the specific matter 
under consideration which is neither cumulative nor 
redundant, and, by itself and in connection with evidence 
previously assembled, is so significant that it must be 
considered to decide fairly the merits of the claim.  
Accordingly, with the submission of this evidence which is 
new and material, the veteran's claim for service connection 
for PTSD has been reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.   

II.  Entitlement to service connection for PTSD

The Board must next address the question of the well 
groundedness of the veteran's claim.  Winters, supra; Elkins, 
supra.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990).  "[W]here the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

To satisfy the burden of establishing a well-grounded claim 
for PTSD, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In the instant case, the veteran has established the presence 
of a well-grounded claim, as he has a current diagnosis of 
PTSD that has been related to service.  However, he must 
further provide credible evidence to support his contentions 
that the stressors occurred, although, at this point, the 
veteran's statements regarding the presence of in-service 
stressors are presumed credible for the purpose of well 
grounding his claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

As the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a), the VA's duty to assist applies.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In that regard, the Board finds 
that the duty to assist has been satisfied in this case by 
the RO's attempts to obtain further information and 
development from the veteran regarding his report of events 
in Vietnam.  The Board notes that the RO did not obtain 
records from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) because the veteran failed to provide 
specific information regarding the deaths he allegedly 
witnessed.  The USASCRUR cannot research generalized data.  
Moreover, in light of the submission of the OR/LL for the 
veteran's battalion, there is clearly no need for further 
development.  

Having found the veteran's claim well grounded, the Board 
will proceed to the merits of the claim.  In reviewing the 
claim on the merits, the Board finds that as the veteran has 
been previously notified of the applicable laws and 
regulations regarding claims for service connection for PTSD, 
has submitted evidence himself, and, in fact, has 
specifically requested that the Board not remand the case for 
further development, there is no prejudice to the veteran by 
the Board's action.  Thus, a remand is unnecessary, and the 
Board will proceed with review of the merits of this case in 
its totality.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Barnett v. Brown, 83 F.3rd 1380, 1383 
(1996) (the determination of new and material evidence is 
jurisdictional for the Board and what the RO may have 
determined is irrelevant).  

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 138-39.   

Since the veteran has a PTSD diagnosis linking his condition 
to service, the critical question is whether there is 
sufficient evidence of the claimed inservice stressors to 
support a diagnosis of PTSD related to service.  38 C.F.R. § 
3.304(f).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether or not the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 
Vet. App. 70, 75 (1994).  If there is no combat experience, 
or if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  Mere service in a combat zone is not sufficient.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

After reviewing the evidence of record in the instant case, 
the Board concludes that the veteran did not engage in combat 
with the enemy.  His military occupational specialty (MOS), 
as identified in his service personnel records and Form 
DD214, was that of carpenter and heavy vehicle operator, and, 
despite the veteran's assertions that he spent most of his 
time as a perimeter guard, there is no objective evidence to 
support that contention.  Moreover, assuming arguendo, that 
the veteran did serve on guard duty, there is no information 
to corroborate any reported incident that occurred during 
that time.  Nor is there evidence to substantiate his report 
that he was always in combat and was ambushed by the Viet 
Cong.  The OR/LL of the veteran's battalion during his tour 
of duty in Vietnam reported "minimal damage" from the 
enemy.  Indeed, the report reflected that the primary mission 
of the veteran's company to construct a road, and secondary 
mission of two site projects and billet construction was 
essentially fulfilled.  In addition, there is no evidence of 
any medals or honors received by the veteran that would be 
indicative of combat, despite his July 1996 statement to a VA 
psychiatric examiner that he was in receipt of a number 
medals, and was involved in combat.  Thus, for the foregoing 
reasons, the Board finds that the veteran did not engage in 
combat, and 38 U.S.C.A. § 1154(b) does not apply.  It 
follows, therefore, that the veteran is not the beneficiary 
of the loosened evidentiary standards.  He must provide 
independent evidence to corroborate his report of in-service 
stressors.   

During an RO hearing in January 1991, the veteran testified 
that his duties in Vietnam included being a combat engineer.  
He stated that he was exposed to rocket fire, mortar attacks, 
sniper fire, and land mines, and that he had witnessed many 
deaths.  He testified that he had seen a soldier on a 
bulldozer blown up while clearing landmines.  He reported 
that he had such trouble sleeping at night that he 
volunteered for guard duty.  He also testified later that he 
started taking amphetamines during service to stay awake 
during guard duty.  He further testified that in April 1970, 
five soldiers from Company A of his battalion were killed by 
rocket attacks.  

In January 1992 the veteran submitted a stressor statement.  
He reported again that he was a combat engineer, and that he 
was subject to constant life threatening assaults from the 
enemy by mortars and rockets.  He stated that a hooch about 
fifteen to twenty feet away from him was hit and five men 
were killed.  Although they were in his battalion, it was a 
different company, and he did not know their names.  He also 
reported that men were killed in front of him, but he knew 
only first names, yet he did not disclose any names.  The 
veteran complained of a variety of symptoms, including 
flashbacks.  

The SSA records, dated in August 1992, showed a long history 
of chronic alcohol abuse and polydrug use.  The veteran 
alleged that he suffered from PTSD based upon his Vietnam 
experiences and the physician included PTSD in his report of 
diagnoses.  Neither the veteran nor the physician specified 
the stressors that served as the basis for the PTSD other 
than service in Vietnam.

During a March 1993 VA examination, the veteran reported that 
he was distrustful of people, and had to watch his back.  He 
reported his service in Vietnam and stated that he was not 
wounded but that he did get around some sniper fire and saw 
some rockets.  The VA examiner reported a diagnosis of 
generalized anxiety reaction and recommended a PTSD 
questionnaire and social survey.  VA outpatient treatment 
records covering the period February 1979 through April 1996 
revealed continued treatment for alcohol and substance abuse, 
and a March 1996 statement from a VA physician indicated that 
the veteran had been followed for PTSD since 1987.

A VA hospital discharge summary from April 1996 reflected the 
veteran's admission for alcohol abuse by recommendation of 
the court.  The veteran was detoxified and evaluated in the 
dual diagnosis unit.  In his assessment, the psychiatrist 
noted that the veteran had a lot of secondary gain motivation 
for getting monetary reward from some signs and symptoms of 
PTSD.  He indicated that that was the main concentration of 
the veteran's inpatient treatment, and that he was drug-
seeking and in constant need for specific attention.  His 
Axis I discharge diagnoses were reported as: Alcohol abuse, 
subclinical PTSD, and rule out schizoaffective disorder.  The 
Axis II diagnosis was reported as personality disorder, not 
otherwise specified.

In July 1996, the veteran was afforded a VA psychiatric 
examination and social survey.  He reported that he had 
received a number medals and stated that he served on guard 
duty and was involved in combat.  The examiner reported a 
diagnosis of PTSD based upon the veteran's report of service 
as a combat engineer.  The veteran stated that his entire 
company was overrun by the North Vietnamese and that he was 
ambushed and, at one point, was disarmed by a Viet Cong 
soldier.  He reported that he was harassed by mortar and 
rocket fire and was in fear of his life every day and every 
moment.  He was also diagnosed as having alcoholism, 
dependence and abuse, secondary to PTSD.   

A VA clinical social worker conducted a social survey as part 
of the VA examination.  Based upon the veteran's report of 
history, the social worker found that the veteran was 
depressed because of his Vietnam experiences.  The social 
survey essentially reiterated the veteran's family and 
medical history and repeated his assertion that he was 
released early from combat due to a nervous breakdown.  

In May 1998, the veteran appeared for a hearing before the 
undersigned Board Member.  The veteran testified that he had 
symptoms of PTSD which he described as flashbacks and 
reaction to loud noises.  He stated that he had been 
diagnosed as having PTSD by several VA physicians.  He 
testified that he was not presently enrolled in therapy 
because he tried counseling and it "made things worse" for 
him.  He reported that he was scared all the time that he was 
in Vietnam, and that he was provided an early out because he 
was "losing it."  He reported that he saw friends injured 
and killed in Vietnam, but he provided no names or further 
specifics.  He testified that even though his MOS was as a 
carpenter, he was on guard duty most of the time and received 
a general discharge under honorable conditions because of his 
passive-aggressive attitude.   

In August 2000, as noted previously, the veteran's attorney 
submitted copies of the OR/LL from the 69th Engineer 
Battalion with which the veteran served in Vietnam.  These 
reports serve to confirm further that the veteran's report of 
stressors during service are uncorroborated and not 
verifiable.  While the veteran stated that he witnessed the 
injury and death of several soldiers, including the blowing 
up of a soldier on a bulldozer, and the deaths of five 
members of his battalion, none of these deaths are reflected 
in the OR/LL.  He also reported that he "was always in 
combat" and that his entire company was overrun by the Viet 
Cong, that he was ambushed while on guard duty, and that he 
was continuously "harassed" by rockets, mortar fire, and 
small arms fire.  However, the Operation Report reflects that 
the primary mission of the 69th was construction, and that 
there was minimal effect of enemy action during both reported 
periods.  The OR/LL through July 31, 1970 noted that two 
people of Company B were wounded in action, there were no 
other reported injuries.  During the period ending April 30, 
1971, there were noted to have been 4 soldiers wounded during 
a rocket attack in February 1971, and 2 soldiers killed in 
action when their vehicle was ambushed in March 1971.  The 
veteran departed from Vietnam in January 1971, prior to any 
soldiers of his battalion being killed.  There was also a 
reference to "several indirect fire attacks with a mortar 
round in B Company with minimal damage."

Thus, notwithstanding that the veteran's PTSD has been 
reported to be related to service, there is no objective 
evidence to support his version of events that was relied 
upon to establish the diagnosis.  Indeed, none of the alleged 
stressors as reported by the veteran are corroborated by the 
OR/LL history, which is a comprehensive report of activities 
during his tour of duty.  Moreover, there is no indication 
that any of the alleged incidents are verifiable as the 
veteran does not have any specific information regarding 
names of the people he reportedly witnessed being killed or 
wounded.  

Therefore, while the veteran clearly has a diagnosis of PTSD, 
his condition has been related to his report of history.  It 
is well settled that the Board need not accept a diagnosis or 
general medical conclusion that is based upon an 
uncorroborated history provided by the veteran.  See Boggs v. 
West, 11 Vet. App. 334, 340 (1998); Black v. Brown, 5 Vet. 
App. 229, 233 (1993).  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.  It follows, that as there is no evidence of 
record that is in relative equipoise, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
III.  Permanent and Total Disability Rating for Pension 
Purposes

In order to establish eligibility for a non-service connected 
disability pension, the veteran must have active military 
service for 90 days or more during a period of war and be 
permanently and totally disabled, not as a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1521(a), 
(j).  A determination of total disability occurs when there 
is an impairment of mind or body which is sufficient to 
render it impossible for the average person to engage in a 
gainful occupation and that disability is reasonably certain 
to continue throughout the person's lifetime.  38 C.F.R. 
§ 4.15 (1997).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings, or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden. will 
be considered permanent total disability.  

Under 38 C.F.R. § 4.17, a veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving he has a lifetime impairment precluding 
him from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502 (West 1991).  However, if 
there is only one disability under these circumstances, it 
must be ratable at 60 percent or more; if there are two or 
more disabilities, there must be at least one disability to 
bring the combined rating to seventy percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on an extra-schedular 
basis.  Under this standard, if the veteran is unemployable 
based upon his disabilities, age, education, occupational 
background and other factors, he may be considered 
permanently and totally disabled for pension purposes.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b) 1997. 

In the instant case, the veteran's non service connected 
conditions were evaluated by the RO, and in November 1994, 
assigned the following disability evaluations for pension 
purposes: torn right triceps muscle with right shoulder 
girdle muscle weakness and atrophy, 20 percent; generalized 
anxiety reaction, including PTSD, 10 percent; low back 
strain, 10 percent; fractured fifth metacarpal, zero percent; 
status post dislocated left elbow, zero percent; status post 
fractured nose, zero percent.  The combined disability 
evaluation assigned was 40 percent.   

In reviewing the veteran's eligibility for non service-
connected pension, the Board must first evaluate the assigned 
schedular disability evaluations and determine that they are 
appropriate.  See Grantham v. Brown, 8 Vet. App. 228, 235 
(1995); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992). 

1.  Torn right triceps muscle

The veteran's right shoulder disability is assigned a 20 
percent disability evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8510, which refers to paralysis of the 
peripheral nerves.  In this case, the fifth and sixth 
cervical nerves, which involve shoulder movement, are 
affected.  According to this particular code, a 20 percent 
rating is warranted for mild impairment and a 30 percent 
rating is warranted for moderate impairment of the minor 
shoulder and a 40 percent is warranted for the major 
shoulder.  

The RO assigned the 20 percent rating based upon information 
from an SSA disability examination conducted in July 1992.  
The examination report indicated that the veteran had a 
history of a torn right triceps muscle from a motor vehicle 
accident.  There were no complaints regarding his right 
shoulder.  The physical examination revealed no swelling or 
erythema of the musculoskeletal system and normal range of 
motion of all joints with the exception of the right shoulder 
and left elbow.  Abduction of the right shoulder was limited 
to 130 degrees from a full abduction of 180 degrees. (See 
38 C.F.R. § 4.71-2, Plate I (1997)).  The physician reported 
a diagnosis of mild motor weakness and atrophy of the right 
shoulder girdle muscle.   

The VA medical records associated with the claims file show 
no complaints or clinical findings regarding the right 
shoulder. 

In assessing the veteran's disability, the Board need not 
reach whether the major or minor shoulder is involved as 
there is no medical evidence to show a moderate impairment.  
The veteran has some limited abduction of his right shoulder 
but there is no medical evidence to show that he has 
additional factors such as pain or limitation of internal 
rotation or external rotation, or limitation of forward 
elevation such that an increased disability rating is 
warranted.  The Board finds that a 20 percent rating for the 
right shoulder disability is appropriate and further 
examination is not necessary as there is no evidence 
whatsoever to indicate that the veteran's condition has 
worsened since 1992.  Indeed, during his Travel Board Hearing 
of May 1998, the veteran reported that his only real problems 
were his back and his psychiatric problems.

2.  Generalized anxiety reaction, including PTSD and paranoid 
personality disorder

The veteran has been assigned a 10 percent disability rating 
for a generalized anxiety reaction, to include PTSD, based 
upon evidence from the July 1992 SSA disability evaluation 
and a June 1993 VA examination report.  

The July 1992 SSA psychiatric evaluation included notations 
of the veteran's multiple hospitalizations for substance 
abuse, including alcohol, marijuana, and cocaine.  The 
veteran was found to be vigilant and fearful of being hurt or 
abused by others.  The diagnosis was reported as: Axis I - 
generalized anxiety disorder, traumatic stress disorder; Axis 
II - personality disorder of a paranoid type.  

The June 1993 VA examination report indicated that the 
veteran had marital problems with resulting stress and 
anxiety.  He complained of anxiety, stating that he feared 
and distrusted people.  The examiner noted that the veteran 
did not report any PTSD criteria.  The diagnosis was 
generalized anxiety disorder.  

VAMC outpatient and inpatient treatment records covering the 
period March 1993 to April 1996, show several additional 
hospitalizations for treatment of alcohol and substance 
abuse.  The outpatient mental health clinic notes show that 
the veteran was in treatment periodically for anxiety and 
depression and complaints of PTSD associated with his Vietnam 
experiences.  

As reported previously, the veteran was afforded a VA 
psychiatric examination in July 1996.  The veteran complained 
of difficulty that began in combat.  He reported that he had 
a nervous breakdown while serving in Vietnam.  The mental 
status examination revealed that the veteran had normal rate 
and rhythm of speech which was logical and coherent.  
According to the examiner, the veteran described multiple 
post traumatic stress disorder criteria, including 
"flashbacks, nightmares, avoidant behavior, inability to 
express affection, feelings of estrangement, severe social 
isolation, feelings of impending danger and foreshortened 
future and marked hyperalertness with sleep disturbance."  
There were no disabling cognitive defects.  The diagnosis was 
reported as PTSD with a global assessment of functioning 
(GAF) score of 65.  

The veteran's anxiety disorder and PTSD diagnosis were 
originally evaluated pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9400.  During the pendency of this appeal, 
the regulations governing the rating criteria for psychiatric 
disabilities were revised, effective November 7, 1996.  The 
Court of Veterans Appeals (Court) has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board will consider the veteran's 
disability under both the old and the revised regulations.  

Under the regulations pertaining to psychiatric disabilities 
in effect prior to November 7, 1996 (38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9411), a 10 percent disability rating 
for either an anxiety disorder or PTSD, was indicative of 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was indicative of definite impairment in one's ability to 
establish or maintain effective and wholesome relationships 
with people.  Psychoneurotic symptoms were such that 
reductions in initiative, flexibility, efficiency and 
reliability levels produced definite industrial impairment.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Under the revised regulations governing the symptomatology of 
anxiety disorders and PTSD, a disability evaluation of 10 
percent is indicative of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is indicative 
of occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9411 (1997).

As reflected by evidence of record, there is no indication 
that the symptoms of the veteran's psychiatric disorder are 
more than mildly disabling.  He has reported flashbacks and 
difficulty sleeping, but there is no competent medical 
evidence to show that he has more than mild impairment.  His 
GAF score of 65 represents some mild symptoms, or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well.  The GAF scores are set 
forth in the DSM-IV, which has been adopted by the VA.  See 
38 C.F.R. § 4.125 (1999).  He is reported as suspicious and 
fearful but there is no medical evidence of panic attacks, 
memory loss, depressed mood or other symptomatology 
indicating a definite (more than moderate), or even a 
moderate industrial impairment.  He testified that he had an 
ongoing social relationship with his brother and that he 
lived with a woman with whom he shared housekeeping.  He 
reportedly stopped working of his own accord after 15 years 
as a carpet installer.  He is also diagnosed as having a 
paranoid personality disorder which the Board included in its 
consideration.  However, the veteran's overall GAF score was 
reported as 65 which is indicative of mild symptoms.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Therefore, 
the Board concludes that the evidence does not show that the 
veteran was prevented from working because of his psychiatric 
disability.  

Accordingly, the Board finds that a 10 percent rating for 
generalized anxiety reaction, to include PTSD, is appropriate 
under both the old and newly revised regulations governing 
psychiatric disabilities.  

3.  Low back strain

The veteran is assigned a 10 percent rating for a low back 
strain according to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  In July 1992, the SSA disability 
examiner diagnosed sacroiliitis based upon the veteran's 
complaints of constant low back pain.  A VA examination in 
June 1993 reported a diagnosis of low back strain, 
symptomatic.  The veteran complained of low back pain for two 
years.  He was able to forward flex to 70 degrees and extend 
his back to 20 degrees.  He demonstrated lateral bending to 
30 degrees each side and rotation to 35 degrees to the right, 
40 degrees to the left.  He was able to tiptoe and heel walk, 
but could not fully squat due to pain.  There was no evidence 
of muscle spasm or neurological deficit.  A computerized 
axial tomography report of the spine was completely normal 
and a radiograph of the lumbosacral spine was also normal.  

Under the applicable diagnostic criteria related to 
lumbosacral strain (DC 5295), a 10 percent rating is 
indicative of characteristic pain on motion.  A 20 percent 
rating is indicative of muscle spasm on extreme forward 
bending, loss of lateral spine  motion, unilateral, in 
standing position.  In the instant case, the veteran's low 
back disability warrants no more than a 10 percent rating.  
The veteran reported constant low back pain and the VA 
examiner noted that the veteran had some discomfort with 
forward bending from 65 to 70 degrees.  The examiner also 
noted that the veteran's behavior reflected genuine 
discomfort.  However, there is no medical evidence that the 
veteran meets any of the criteria for a rating in excess of 
10 percent for lumbosacral strain.  There is minimal 
limitation of motion, and he does not meet the schedular 
criteria for more than characteristic pain on motion.  
Accordingly, the Board finds that the 10 percent rating is 
appropriate.

4.  Dislocated left elbow and fractured fifth metacarpal

VA Medical Center (VAMC) treatment records of September 1990 
show that the veteran was admitted to an alcohol treatment 
program.  During the course of the hospital admission the 
veteran was physically evaluated.  A radiograph of his left 
elbow showed loose bodies secondary to an osteochondral 
fracture of the capitellum.  There was also evidence of a 
deformity of the left little finger due to an old fracture.  
A subsequent VA outpatient evaluation and X-ray of the left 
little finger in June 1991, showed the nondisplaced fracture 
of the fifth distal metacarpal to be in good alignment.  

The SSA evaluation of July 1992 noted that the veteran had 
dislocated his left elbow in an altercation twelve to 
fourteen years earlier.  The veteran reported a sharp 
shooting pain in his left elbow and lower arm.  The physical 
examination of the left elbow showed that flexion was limited 
to 130 degrees from a full flexion of 145 degrees (See 
38 C.F.R. § 4.71-2, Plate I (1997)).  The physician reported 
a diagnosis of status post dislocation, left elbow.  There 
was no reference to the left fifth metacarpal fracture.  

The veteran's left elbow and fractured fifth metacarpal are 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5206 and 5227, respectively, which refer to limitation of 
motion.  According to Diagnostic Code 5206, a minimum 10 
percent evaluation is assigned for limitation of flexion of 
the forearm and elbow to 100 degrees.  In the instant case, 
the medical evidence does not support a compensable rating as 
the veteran's limitation of motion is 15 degrees shy of a 
full range.  In addition, there is no objective evidence of 
painful motion or degenerative changes that would warrant 
application of other diagnostic codes. 

With respect to the veteran's left fifth finger, Diagnostic 
Code 5227 refers to ankylosis of individual fingers.  Under 
the applicable rating criteria, there is no compensable 
rating for ankylosis of other than the thumb, index, or 
middle finger.  Moreover, there is no competent medical 
evidence of any residual limitation of motion of the left 
fifth metacarpal such that consideration of a compensable 
rating is indicated.  

Accordingly, the Board concludes that the assigned zero 
percent ratings for both the left elbow and the left fifth 
metacarpal, are appropriate.  

5.  Fractured nose

The July 1992 SSA evaluation report reflects a history by the 
veteran of a fractured nose at the age of sixteen.  The VA 
medical records make no reference to complaints or clinical 
findings regarding the veteran's nose.  There is no medical 
evidence of a fractured nose (other than by history), and no 
medical evidence of any residual disability.  The veteran 
reported occasional problems breathing subsequent to the 
fractured nose.  However, there is no medical evidence of a 
compensable disability evaluation pursuant to the applicable 
diagnostic codes (6503-6524) of 38 C.F.R. § 4.97 which refers 
to the respiratory system.  Accordingly, the Board finds that 
a noncompensable evaluation for status post fractured nose is 
appropriate. 

Summary

The Board finds that the veteran's combined disability 
evaluation of 40 percent is appropriate, therefore, he does 
not meet the percentage requirements of 38 C.F.R. § 4.16(a), 
4.17 to reach a total disability rating. 

However, the Board must now determine whether he is entitled 
to pension benefits based on subjective criteria, including 
age, education and occupational history. 38 C.F.R. §§ 3.321, 
4.15.  In this regard, the Board notes that the veteran is 47 
years old and reported an eighth grade education with 
additional training in air conditioning and refrigeration, 
although he has never been employed in either trade.  The 
veteran has worked as a truck driver and for 15 years was a 
self-employed carpet installer.  He reported that he stopped 
working in 1990 because of his joint pain (back, elbow, 
shoulder) and anxiety.  

The SSA records show that the veteran was granted disability 
compensation effective 1990 due to a primary diagnosis of an 
anxiety disorder and traumatic stress disorder, and a 
secondary diagnosis of paranoid type personality disorder.  

However, the Board finds that the veteran is not prevented 
from substantially gainful employment by his disabilities, in 
light of his age, occupation, and employment experience.  The 
Board considered the SSA determination to be significant in 
this evaluation, but the Board finds that the cumulative 
evidence of this contemporary record is more controlling than 
a single SSA determination.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Most importantly, the recent June 1996 
VA psychiatric examination report indicated that the veteran 
had little more than mild impairment due to his anxiety and 
personality disorder.  With regard to his reported PTSD 
symptoms, the Board notes that the veteran was hospitalized 
in April 1996 for alcohol detoxification, and the VA 
psychiatrist noted in his discharge summary that the veteran 
had a lot of secondary gain motivation for getting monetary 
reward from some signs and symptoms of PTSD.   

In reviewing the medical evidence in totality, the Board 
finds that the medical records associated with the claims 
file show that the veteran's primary difficulty is with 
chronic alcohol and substance abuse rather than diagnosed 
psychiatric disorders.  He has repeatedly been hospitalized 
for substance abuse treatment and has left each program 
against medical advice.  Despite his testimony before this 
Board Member that he had been abstinent since 1992, VA 
records show that as recently as April 1996, he was admitted 
to the VA substance abuse treatment unit.  As noted above, 
pension is not payable for disability resulting from willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 
1110, 1521(a).   

Accordingly, the Board concludes that the veteran is not 
entitled to a permanent and total disability rating, either 
according to the schedular criteria, or based upon his 
disabilities (exclusive of drug addiction) in combination 
with his age, occupation, and educational background.     

In reaching the foregoing decision denying entitlement to 
pension, the Board found no evidence of record that is in 
relative equipoise, thus, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD, and the 
claim is well grounded.

Entitlement to service connection for PTSD is denied.  

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

